                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                       DOCKET NO. 3:19-cr-00289-RJC-DCK

 USA                                       )
                                           )
                                           )              ORDER
         vs.                               )
                                           )
 WILLIE STEPHENS                           )



         THIS MATTER is before the Court upon a motions of the defendant, pro se

and through counsel, for early termination of his supervised release, (Doc. Nos. 2,

3), to which the government does not object.

         Title 18, United States Code, Section 3583(e)(1) allows a court to terminate a

term of supervised release after one year where warranted by the conduct of the

defendant and the interest of justice. The defendant was sentenced to a five-year

term of supervised release which began on or about August 3, 2018. (Doc. No. 3:

Motion at 1-2). According to the United States Probation Officer responsible for the

defendant’s supervision, he has complied with conditions of release, maintained

employment, and paid his financial obligations. Materials attached to the motions

attest to the defendant’s efforts at self-improvement and the good reputation he has

earned through his transportation business. (Doc. No. 2: Exhibits; Doc. No. 3:

Exhibits). Therefore, the Court finds good cause to terminate supervised release

early.




         Case 3:19-cr-00289-RJC-DCK Document 4 Filed 10/06/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED that the motions, (Doc. Nos. 2, 3), are

GRANTED; the defendant’s term of supervised release is terminated and he is

discharged from further supervision in this case.

       The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

 Signed: October 6, 2020




       Case 3:19-cr-00289-RJC-DCK Document 4 Filed 10/06/20 Page 2 of 2
